Dear Mr. Burson:
This office is in receipt of your recent opinion request, which has been forwarded to me. You ask the following:
      Can a St. Landry Parish Police Juror be employed by a municipality maintenance department, where that municipality is located within St. Landry Parish?
The prohibitions on dual office-holding are set out in LSA R.S. 42:63 and the applicable section provides:
LSA-R.S. 42:63 Prohibitions
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
"Elective office", "appointive office", "employment", and "political subdivision"are defined in LSA-R.S. 42:62:
LSA R.S. 42:62 Definitions
      As used in this Part the following words and phrases shall have the following meanings ascribed for each unless the context clearly indicates otherwise:
      (1) "Elective office" means any position which is established or authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof, which is not a political party office, and which is filled by vote of the citizens of this state or of a political subdivision thereof.
      (2) "Appointive office" means any office in any branch of government or other position on an agency, board, or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision thereof.
      (3) "Employment" means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.
      (9) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
Because a municipality is defined as a separate political subdivision from the parish in which it exists, there exists no conflict under § 63(D). A conflict exists under the dual-officeholding law where an elective position is held in thesame political subdivision as the public employment.
I hope this answers your question. Please feel free to contact this office should you require any further assistance with this matter.
Sincerely,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: Date Released: June 10, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL